Citation Nr: 1119002	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-19 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected hepatitis.

2.  Entitlement to a compensable rating for hepatitis.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and November 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The Veteran's claims were remanded for additional development in June 2008 and October 2009.  At those times, the issues on appeal were entitlement to service connection for hepatitis C, entitlement to a compensable rating for residuals of viral hepatitis, and entitlement to service connection for a psychiatric disorder.   Following the October 2009 remand, the Appeals Management Center issued a December 2009 rating decision and granted service connection for hepatitis C.  The disability was rated 0 percent and combined with the Veteran's service-connected residuals of viral hepatitis.  As those disabilities have been combined for rating purposes, the issues have been recharacterized on the cover page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is unfortunately once again necessary.  

Following the October 2009 Board remand, the Veteran was granted service connection for hepatitis C.  He underwent a VA psychiatric examination in February 2010 and additional VA outpatient treatment reports were associated with the claims file.  The RO did not issue a supplemental statement of the case on the increased rating or service connection claims following the February 2010 VA examination and receipt of the VA treatment reports.  Applicable VA regulations require that pertinent evidence must be referred to the AOJ for review and preparation of a supplemental statement of the case unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2010).  Thus, the Board must remand the issues of entitlement to an increased rating for hepatitis and entitlement to service connection for a psychiatric disorder so that the RO may review the evidence and, if the claims remain denied, include such evidence in a supplemental statement of the case.  

The Board notes that the Veteran was last afforded a VA examination to assess the severity of the residuals of viral hepatitis in May 2006.  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran has not claimed that his disability has increased in severity since that examination, the Board finds that an examination reflecting the current symptoms related to the Veteran's residuals of viral hepatitis and hepatitis C should be obtained, particularly in light of the fact that service connection for hepatitis C has been granted.  

Finally, VA outpatient treatment reports dated through February 2010 were associated with the claims file.  Any additional records dated since February 2010 should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any VA treatment reports dated after February 2010.

2.  After undertaking the above development make arrangements with an appropriate VA medical facility for the Veteran to be afforded a hepatitis examination.  The claims file should be provided to the examiner for review in conjunction with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his hepatitis.

3.  Then, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

